DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims 
Acknowledgement is made of Applicant’s amendments to the claims filed May 10, 2022. Claim 1 has been amended. Claims 7-8, 11, 17-19 and 23 has been cancelled. Claims 24-27 are newly added. No new matter has been added. Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, Groups II and III, drawn to drawn to a method of manufacturing a rolled or forged product based on an aluminum alloy and to a structural element of an aircraft, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 8, 2020. Claims 1-6, 10, 12-15, 20, 22 and 24-27 are pending with Claims 1-6, 10, 12, 20, 22 and 24-27 currently considered in this office action.
Declaration
The declaration of Jean Christophe Ehstrom, under 37 CFR 1.132 filed May 10, 2022 is insufficient to overcome the rejection of claim 1, and dependent claims thereof, based upon Pickens, as set forth in the last Office action because:
Declarant argues that the thicknesses disclosed in Pickens are not within the claimed range, and that the thickness of the 19x51mm bar of Pickens is 19mm rather than 51mm. However, the claims only designate ‘a thickness’, and one of ordinary skill in the art would appreciate that the 51mm dimension reads on the broadest, most reasonable interpretation of ‘a thickness’. Applicant has not currently claimed that the thickness be the smaller dimension in a cross-section.
Declarant argues that the example compositions relied upon for the rejection of Pickens are not representative because examples do not comprise Zn and Mn. This argument is not found persuasive. The prior art has shown that the claimed features may be achieved even in the absence of these elements. Further, the broader disclosure of Pickens discloses these elements, and it would be obvious that the inclusion not be detrimental to the achieved values. It would be obvious that the values disclosed in the tables of Pickens for alloys without silver be representative of the invention of Pickens which includes the claimed composition (Zn and Mn). 
Applicant argues that the examples of Pickens would not comprise the claimed features because they are close to examples 59 and 72 of the instant specification which show unstable yield strengths. However, the instant specification shows examples 59 (without Zn) and 72 (without Mn) achieve the claimed tensile properties (see Table 2 of instant invention wherein example 72 comprises a Rp0.2(LT) of at least 465MPa – see (iv) of Claim 1; data is not provided in specification for Kapp of this sample; see Table 7 wherein example 59 obtains the claimed Rp0.2(LT) values of at least 490MPa for 50 minute aging – see (ii) of Claim 1; again data for Kapp is not provided). The toughness values provided for these examples do not appear to read on the claimed combination of features required for (i)-(vi).
Declarant argues that it would not be obvious to add Mn and Zn to the alloy of Pickens, and that Pickens’ preferred compositions (examples) do not comprise these elements. This argument is not found persuasive. Pickens already discloses adding Zn and Mn (see Zn in Table 1; see Mn addition in Col. 7, lines 42-45). It would be obvious to add these elements because Pickens expressly discloses adding them, and further teaches that these elements help refine grain size. One of ordinary skill in the art would appreciate the benefits of refining grain size, and further improving upon already achieved mechanical properties and toughness values.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pickens (previously cited and cited by Applicant in IDS filed May 31, 2018, US 5,455,003).
Regarding Claim 1, Pickens discloses a rolled or forged aluminum-based alloy product (Col. 6, line 66 – Col. 7, line 4; Col. 7, lines 11-13) comprising the following % by weight, 
Element
Claimed
Pickens
Citation
Overlap
Cu
3.2-4.0
3.0-4.5
See Table 1, most pref.
3.2-4.0
Li
0.80-0.95
0.7-1.1
See Table 1, most pref.
0.80-0.95
Zn
0.45-0.70
0-0.75
See Table 1, most pref.
0.45-0.70
Mg
0.15-0.43
0.3-0.6
See Table 1, most pref.
0.3-0.43
Zr
0.07-0.15
0.01-1.0
Col. 5, lines 43-45; see Table 2 values such as 0.14-0.15%
0.07-0.15
Mn
0.1-0.6
0.01-1.0
Col. 5, lines 43-45
0.1-0.6
Ag
<0.15
0-0.6
See Table 1, most pref.
0 to <0.15
Balance
Al
Al
Col. 3, line 52



and at least one element from among Ti: 0.01 - 0.15, Sc: 0.02 - 0.15, Cr: 0.02 - 0.3, Hf: 0.02 - 0.5, and V: 0.02 - 0.3; and remainder aluminum (“Grain refiners such as…Ti, Cr…Hf…V…included in a preferred total amount of from about 0.01 to about 1.0 weight percent” Col. 5, lines 42-45; see also Table 2 which comprises Ti ranging from 0-0.04%). 
Regarding the claimed amounts of Zr, Mn, and Ti, one of ordinary skill in the art would appreciate Pickens teaches a composition comprising, for example, 0.3% Mn, 0.14% Zr, and 0.04% Ti as the added grain refiners, such that they may be included within Picken’s preferred range for a total of 0.01-1.0% grain refiner (see Col. 5, lines 42-45; 0.3+0.14+0.04 =0.48%). These values of Mn, Zr and Ti read on the claimed ranges.
Pickens further discloses wherein other elements and combinations thereof, including Fe, are optional (see Col. 5, lines 36-41), and thus are inclusive of 0%. Pickens is silent towards Si and therefore one of ordinary skill in the art would appreciate that the composition of Pickens comprise 0% Si. A composition which comprises 0% Si and 0% Fe, as disclosed by Pickens, reads on the claimed limitation of Fe+Si ≤ 0.20 (for example, see Table 2 compositions which comprise 0% Si and 0% Fe).
While Pickens does not expressly disclose wherein the other elements (see Col. 5, lines 36-37) are limited to < 0.05 each and < 0.15 total, these additional elements are optional, and therefore inclusive of 0%, which reads on the claimed range such that other elements are <0.05 each and <0.15 total. Additionally it would be obvious to one of ordinary skill in the art to limit impurities or unintentionally added elements to be as low as possible in order to reduce contamination and to reduce detrimental effects to properties.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Pickens further discloses wherein the product is rolled or forged, solution treated, quenched, stress relieved optionally by stretching, and aged tempered (see Col. 7, lines 3-4 and 11-13; see Col. 6, lines 36-41). Regarding the process limitations, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Pickens also discloses wherein a thickness is between 40 and 150 mm (Col. 7, lines 22; see also Col. 6, line 35; 1.9x5.1cm is 19x51mm; 51 mm reads on the claimed range).
Pickens further disclose, for compositions without silver (see compositions, for example of samples F, W and Y in Table 2 which show particularly close values of elements to that which is claimed), yield strengths of over 510MPa, and KIC values in the L-T direction (see Col. 7, lines 25-27; see corresponding range of Kic values for compositions F, W and Y in Table 3; yield strengths range from 71.2-90.5 Ksi (approximately 491-623 MPa) and fracture toughness values of 39.4-50.0 Ksi/√in, or approximately 43-55 MPa/√m). 
It would be obvious to one of ordinary skill in the art that the alloys of Pickens and compositions which overlap the claimed elementals ranges comprise similar yield strengths of over 500MPa, and Kic values in the L-T direction within the ranges disclosed by Table 3, particularly those found for alloys F, W and Y. 
Pickens discloses toughness values in terms of KIC- instead of Kapp, but one of ordinary skill in the art would recognize that the KIC values are an intrinsic toughness property and largely independent of specimen thickness (see Col. 7, lines 47-50). The Kic values of Pickens are particularly similar to those of the instant invention (see instant specification, Table 2, KIC values in L-T direction of 39.6 and 39.9 MPa/√m). 
Thus, while Pickens is silent towards the Kapp values measured at the specified specimen thicknesses, the composition of Pickens is the same as that which is claimed, and Pickens comprises both overlapping yield strengths and similar Kic values in the L-T direction. Therefore, it would have been obvious to one of ordinary skill that the alloy of Pickens also comprise the claimed Kapp toughness values for the claimed specimen thickness. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Pickens discloses wherein the magnesium content is at most 0.55-1.5*Ag (see Table 1, most preferred Mg is 0.3 to 0.6%; for example, when Ag is 0-0.10%, a Mg content of 0.55-1.5*Ag would be max 0.40-0.55%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also composition Y, for wherein Ag is 0%, and the Mg of 0.41% is below the maximum allowed content of 0.55%).

Regarding Claim 3, Pickens further discloses wherein the copper content is: 
Element
Claimed
Pickens
Citation
Overlap
Cu
3.3-3.8
3.0-4.5
See Table 1, most pref.; see also Ex. W and Y in Table 2 
3.3-3.8


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 4, Pickens further discloses wherein the zinc content is:
Element
Claimed
Pickens
Citation
Overlap
Zn
0.50-0.60
0-0.75
See Table 1, most pref.
0.50-0.60


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 5, Pickens further discloses wherein the Mn content is 0.2-0.4% (Col. 5, lines 43-45). For example, one of ordinary skill in the art would appreciate Pickens teaches a composition comprising grain refiners such as 0.3% Mn, 0.14% Zr, and 0.04% Ti (see Zr and Ti values in compositions of Table 2), such that they may be included within the preferred range of Pickens for a total of 0.01-1.0% (0.3+0.14+0.04 =0.48%; 0.3% Mn reads on the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 6, Pickens further discloses wherein the Li content is:
Element
Claimed
Pickens
Citation
Overlap
Li
0.84-0.93
0.7-1.1
See Table 1, most pref.; see also Ex. F and W in Table 2 
0.84-0.93


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 10, Pickens discloses wherein the Mg content and Ag content are:
Element
Claimed
Pickens
Citation
Overlap
Mg
0.34-0.43
0.3-0.6
See Table 1, most pref.; see also Ex. F and Y in Table 2
0.34-0.43
Ag
<0.05
0-0.6
See Table 1, most pref.; see also Ex. F and Y in Table 2
0 to <0.05


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 20, Pickens further discloses wherein the copper content is: 
Element
Claimed
Pickens
Citation
Overlap
Cu
3.4-3.7
3.0-4.5
See Table 1, most pref.; see also Ex. W and Y in Table 2 
3.4-3.7


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 22, Pickens further discloses wherein the Ag content is: 
Element
Claimed
Pickens
Citation
Overlap
Ag
<0.1
0-0.6
See Table 1, most pref.; see also Ex. F, W and Y in Table 2
0 to <0.1


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 24, Pickens discloses the claimed process and thickness of 40-75mm (see Claim 1 rejection above; see Col. 7, lines 22; see also Col. 6, line 35; 1.9x5.1cm is 19x51mm; 51 mm reads on the claimed range). 
Pickens discloses, for compositions without silver (see compositions, for example of samples F, W and Y in Table 2 which show particularly close values of elements to that which is claimed), yield strengths of over 500MPa in the longitudinal direction (L), and KIC values in the L-T direction (see Col. 7, lines 25-27; see corresponding range of Kic values for compositions F, W and Y in Table 3; yield strengths range from 71.2-90.5 Ksi (approximately 491-623 MPa) and fracture toughness values of 39.4-50.0 Ksi/√in, or approximately 43-55 MPa/√m). It would be obvious to one of ordinary skill in the art that the alloys of Pickens and compositions which overlap the claimed elemental ranges comprise similar yield strengths of over 500MPa, and Kic values in the L-T direction within the ranges disclosed by Table 3, particularly those found for alloys F, W and Y. 
Pickens does not disclose yield strengths in the L-T direction nor toughness values for KIC- in the T-L direction; however, the yield strength values in the longitudinal direction and Kic values of Pickens in the L-T direction are particularly similar to those of the instant invention (see instant specification, Table 2, Rp0.2 in the L direction are 500-522 MPa, and Table 3, KIC values in L-T direction of 39.6 and 39.9 MPa/√m). 
Thus, while Pickens is silent towards the yield strength in the L-T direction and Kic values in the T-L direction, at the claimed thicknesses, the composition of Pickens is the same as that which is claimed, and Pickens comprises both overlapping yield strengths in the longitudinal direction and similar Kic values in the L-T direction. Therefore, it would have been obvious to one of ordinary skill that the alloy of Pickens also comprise the claimed yield strength values in the L-T values and Kic toughness values in the T-L direction for the claimed specimen thicknesses. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 26, Pickens discloses the claimed process and thickness of 40-75mm (see Claim 1 rejection above; see Col. 7, lines 22; see also Col. 6, line 35; 1.9x5.1cm is 19x51mm; 51 mm reads on the claimed range). 
Pickens discloses, for compositions without silver (see compositions, for example of samples F, W and Y in Table 2 which show particularly close values of elements to that which is claimed), yield strengths of over 500MPa in the longitudinal direction (L), and KIC values in the L-T direction (see Col. 7, lines 25-27; see corresponding range of Kic values for compositions F, W and Y in Table 3; yield strengths range from 71.2-90.5 Ksi (approximately 491-623 MPa) and fracture toughness values of 39.4-50.0 Ksi/√in, or approximately 43-55 MPa/√m). It would be obvious to one of ordinary skill in the art that the alloys of Pickens and compositions which overlap the claimed elemental ranges comprise similar yield strengths of over 500MPa, and Kic values in the L-T direction within the ranges disclosed by Table 3, particularly those found for alloys F, W and Y. 
Pickens does not disclose yield strengths in the L-T direction nor toughness values for KIC- in the T-L direction; however, the yield strength values in the longitudinal direction and Kic values of Pickens in the L-T direction are particularly similar to those of the instant invention (see instant specification, Table 2, Rp0.2 in the L direction are 500-522 MPa, and Table 3, KIC values in L-T direction of 39.6 and 39.9 MPa/√m). 
Thus, while Pickens is silent towards the yield strength in the L-T direction and Kic values in the T-L direction, at the claimed thicknesses, the composition of Pickens is the same as that which is claimed, and Pickens comprises both overlapping yield strengths in the longitudinal direction and similar Kic values in the L-T direction. Therefore, it would have been obvious to one of ordinary skill that the alloy of Pickens also comprise the claimed yield strength values in the L-T values and Kic toughness values in the T-L direction for the claimed specimen thicknesses. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 12 is rejected, under 35 U.S.C. 103 as being unpatentable over Pickens, as applied to Claim 1 above, in further view of Danielou (previously cited and cited by Applicant in IDS filed May 31, 2018, US 20090159159 A).
Regarding Claim 12, Pickens discloses the claimed process (see rejection of Claim 1 above), but does not disclose wherein the number of days before failure tested according to ASTM standards G47 and G49 at mid-thickness for a stress in the ST direction equal to 350 MPa is at least 30 days.
Danielou teaches a similar alloy wherein the number of days before failure tested according to ASTM standards G47 for a stress in the ST direction equal to 350 MPa is at least 30 days in order to have good resistance to stress corrosion cracking (“exhibits a high corrosion resistance…When tested for resistance to SCC (Stress Corrosion Cracking) according to ASTM G47, products of the invention are capable of reaching more than 30 days for ST samples under a 300 MPa constant strain and preferably under a 350 MPa constant strain” [0051]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had an alloy wherein the number of days before failure tested according to ASTM standards G47 and G49 at mid-thickness for a stress in the ST direction equal to 350 MPa is at least 30 days, as taught by Danielou, for the invention disclosed by Pickens, in order to have improved resistance to stress corrosion cracking.

Claims 25 and 27 are rejected, under 35 U.S.C. 103 as being unpatentable over Pickens, as applied to Claim 10 above, in further view of Boselli ’12 (previously cited, US 20120225271 A1).
Regarding Claim 25, Pickens discloses the claimed process (see rejection of Claim 1 above) and wherein the thickness is between 76 and 150 mm (Col. 7, lines 22; it would be obvious to one of ordinary skill in the art that ‘plates’ include thickness within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Pickens however, does not disclose wherein for thickness of 76-120mm, at quarter thickness, the yield stress is Rp0.2(L-T) at least 460 MPa and toughness KIC(T-L) at least 27 MPa√m with the claimed relationship, or wherein at mid thickness, the yield stress is Rp0.2(S-T) at least 435 MPa and toughness KIC(S-L) is at least 23 MPa√m with the claimed relationship. 
Boselli ‘12 teaches a similar alloy (see para. [0003] and [0020]-[0025]) with a final gauge of 76-120mm (gauge lengths in Table 2b) wherein the TYS (ST) at mid thickness is up to 488.2 MPa for a 101.6 mm gauge (see Table 2b gauges for B and C-2 and Table 3 values for TYS at T/2 in the ST orientation), and up to 475.1 MPa for a 76.2 mm gauge (see Table 2b, gauges for D-1; see Table 3 values for TYS at T/2 in the ST orientation for D-1) depending on aging time. Boselli ’12 similarly teaches for these same gauges at midthickness a KIC(S-L) up to 35.3 MPa√m for 101.6mm gauges (see Table 2b gauges for B and C-2; and Table 4 values for KIC(S-L) at T/2 for B and C-2), and up to 30.9 MPa√m for 76.2mm gauges (see Table 2b gauges for B and D-1; and Table 4 values for KIC(S-L) at T/2 for D-1) depending on aging time. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had plates of 76-120mm, and modified the aging time to obtain values at mid thickness with a yield stress of Rp0.2(S-T) of at least 435 MPa and toughness KIC(S-L) of at least 23 MPa√m, as taught by Boselli ’12, for the invention disclosed by Pickens. One would be motivated to have these values to have an aluminum product with improved strength and fracture toughness properties, and to meet performance requirements in order to balance the two material properties (see para. [0044] of Boselli ’12). For instance, a 76.2mm thick sample at mid thickness with a Kic(S-L) of 23 MPa√m or more, such as 30 MPa√m, and a Rp0.2(ST) within the range of 435MPa or more, such as 470 MPa, would satisfy the claimed relationship of Kic(S-L)≥-0.25Rp0.2(ST)+139.25 (for example, 30 ≥ (139.25-0.25*470MPa =21.75)).

Regarding Claim 27, Pickens discloses the claimed process (see rejection of Claim 1 above) and wherein the thickness is between 76 and 150 mm (Col. 7, lines 22; it would be obvious to one of ordinary skill in the art that ‘plates’ include thickness within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Pickens however, does not disclose wherein for thickness of 76-120mm, at quarter thickness, the yield stress is Rp0.2(L-T) at least 470 MPa and toughness KIC(T-L) of at least 27 MPa√m with the claimed relationship, or wherein at mid thickness, the yield stress is Rp0.2(S-T) at least 445 MPa and toughness KIC(S-L) at least 23 MPa√m with the claimed relationship. 
Boselli ‘12 teaches a similar alloy (see para. [0003] and [0020]-[0025]) with a final gauge of 76-120mm (gauge lengths in Table 2b) wherein the TYS (ST) at mid thickness is up to 488.2 MPa for a 101.6 mm gauge (see Table 2b gauges for B and C-2 and Table 3 values for TYS at T/2 in the ST orientation), and up to 475.1 MPa for a 76.2 mm gauge (see Table 2b, gauges for D-1; see Table 3 values for TYS at T/2 in the ST orientation for D-1) depending on aging time. Boselli ’12 similarly teaches for these same gauges at midthickness a KIC(S-L) of up to 35.3 MPa√m for 101.6mm gauges (see Table 2b gauges for B and C-2; and Table 4 values for KIC(S-L) at T/2 for B and C-2), and up to 30.9 MPa√m for 76.2mm gauges (see Table 2b gauges for B and D-1; and Table 4 values for KIC(S-L) at T/2 for D-1) depending on aging time. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had plates of 76-120mm, and modified the aging time to obtain values at mid thickness with a yield stress of Rp0.2(S-T) ≥445 MPa and toughness KIC(S-L) ≥23 MPa√m, as taught by Boselli ’12, for the invention disclosed by Pickens. One would be motivated to have these values to have an aluminum product with improved strength and fracture toughness properties, and to meet performance requirements in order to balance the two material properties (see para. [0044] of Boselli ’12). For instance, a 101.6mm thick sample at midthickness with a Kic(S-L) of at least 23 MPa√m, such as 30 MPa√m, and a Rp0.2(ST) of at least 445MPa or less, such as 475 MPa, would satisfy the claimed relationship of Kic(S-L)≥-0.25Rp0.2(ST)+140.85 (for example, 30 ≥ (140.85-0.25*470MPa = 23.35).

Response to Arguments
Applicant’s arguments, filed May 10, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Feng, have been fully considered and persuasive in view of the amendments to the claims requiring further mechanical properties. Therefore, this rejection has been withdrawn. 

Applicant’s arguments, filed May 10, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Pickens, and Pickens in view of Daneilou (Claim 12), have fully considered but are respectfully not found persuasive.

Applicant argues that the thicknesses disclosed in Pickens are not within the claimed range, and that the thickness of the 19x51mm bar of Pickens is 19mm rather than 51mm. 
This argument is not found persuasive. 
The claims only designate ‘a thickness’, and one of ordinary skill in the art would appreciate that the 51mm dimension reads on the broadest, most reasonable interpretation of ‘a thickness’. Applicant has not currently claimed that the thickness be the smaller dimension in a cross-section.

Applicant argues that there is no motivation to obtain the claimed composition from Pickens, particularly the claimed Mn and Zn contents. Applicant argues that a document from 1984, disclosing that it would not be beneficial to Mn to Al-Li alloys, proves that it would not be obvious to add Mn. Applicant argues that the preferred composition of Pickens and preferred examples do not have Mn, and thus it would not be obvious to add Mn.
These arguments are not found persuasive.
Pickens discloses adding the claimed amounts of both Zn and Mn (see 0-0.75 Zn in Table 1; see 0.08-0.3 Mn addition in Col. 7, lines 42-45). The disclosure of Pickens therefore overlaps with the claimed range of 0.45-0.75 Zn and 0.1-0.6 Mn. It would be obvious to add Mn because Pickens discloses adding Mn, and it is not required that the most preferred composition of Pickens comprise Mn for it to be obvious to add Mn. Additionally, the referenced 1984 document predates Pickens, and therefore this argument is also not found persuasive.

Applicant argues that in the instant specification, an absence of Mn and Zn showed lower toughness values and unstable yield strengths. Applicant argues that the examples of Pickens would behave similarly. 
This argument is not found persuasive because Pickens discloses adding Zn and Mn. It would be obvious that Pickens would achieve the claimed invention because Pickens discloses the claimed composition and processing, and already achieves overlapping yield strengths and Kic values, even when Mn and Zn are not included. 

Applicant argues that the claimed composition and process is critical to the claimed invention and provides unexpected results. Applicant argues different results are found between quenching and hot water quenching.
This argument is not found persuasive.	Pickens discloses the claimed composition and Pickens discloses the processing (see rejection of Claim 1 above). Pickens discloses water quenching (which is the same as instant invention Table 7, and produces better properties than hot water quenching at 90C – see Table 6 of instant invention). One of ordinary skill in the art would appreciate water quenching to be quenching with water at 25C to bring the alloy to room temperature. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735